Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 18, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160457(52)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  In re T.J. DIEHL, Minor.                                                                              Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  _________________________________________                                                             Megan K. Cavanagh,
                                                                                                                         Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellant,
                                                                      SC: 160457
  v                                                                   COA: 345672
                                                                      Oakland CC Family Div:
                                                                        2017-855352-DL
  T.J. DIEHL,
             Respondent-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Juvenile Justice Clinic to participate
  in oral arguments by sharing five minutes of the time allotted to respondent-appellee is
  GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 11, 2020

                                                                                Clerk